DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite the ability to draw in fluid by a rotation of the plurality of gears the in the fan drive gear system, which is no clear with respect to the level of predictability in the art and the amount of direction provided. Paragraph [0028] states this same feature but does not go further into how the rotating gears presented in the arrangement of fig. 6 would draw/pull in fluid from the tank. By inspection of the gears in fig. 6, it is not clear how a negative pressure is generated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiBenedetto (US Pat No 8,381,878 B2) in view of Hasbrouck (US Pat NO 1,871,055). DiBenedetto discloses: 
Re claim 1, a system (fig. 2) comprising: a tank (64) configured to store a fluid in a volume defined between a top and a bottom of the tank (fig. 2 shows a fluid contained within the tank structure) and a perimeter wall (side wall of 64) extending between the top and the bottom of the tank; a conduit (80,62,78,66,84) extending through an outlet (interface between 64 and 84), the conduit including a first end (downstream end of 80) disposed outside the tank; and a fan drive gear system (36,52) including a plurality of gears (38,42),  the fan drive gear system directly fluidly coupled to the first end of the conduit (fig. 2) such that the fan drive gear system is configured to draw the fluid from the second end of the conduit to the first end of the conduit by a rotation of the plurality of gears (this is construed as a functional recitation, Sheridan as modified discloses the claimed structures thus would also exhibit the claimed function), the fan drive gear system configured to receive the fluid conveyed by the conduit (fig. 2), wherein the fan drive gear system comprises a fan drive gear system (FDGS) outlet (86,88) directly connected to a tank inlet (interface between 64 and 88) of the tank such that the fan drive gear system is configured to returns at least a portion of the fluid (return via 86,88) conveyed by the conduit to the tank inlet of the tank, wherein the conduit is configured to convey at least a portion of the fluid stored in the tank from the second end of the conduit (second end taught below) to the first end of the conduit (fig. 2 show the flow path where fluid travels from 84 to 78 to 80).
Re claims 2, 11, 17 wherein the fluid is a lubricant (col 2 ln 48-49).
Re claims 8, 15, 20, wherein the tank is pressurized to convey the fluid from the second end of the conduit to the first end of the conduit (pressurized by 66 drawing fluid out and 67 dispensing fluid into the tank).
Re claim 10, a gas turbine engine comprising: a turbine (fig. 1); a fan drive gear system (36,52) comprising a fan drive gear system (FDGS) outlet (86,88); a shaft (12) rotatably coupling the turbine to the fan drive gear system; a fan (32) rotatably coupled to the fan drive gear system; and a lubrication system (fig. 2) comprising: a tank (64) configured to store a fluid in a volume defined between a top and a bottom of the tank (fig. 2 shows a fluid contained within the tank structure) and a perimeter wall (side wall of 64) extending between the top and the bottom of the tank, the tank comprising a tank inlet (interface between 64 and 88) connected to the FDGS outlet of the fan drive gear system; and a conduit (80,62,78,66,84) extending through an outlet (interface between 64 and 84), the conduit including a first end (downstream end of 80) disposed outside the tank, the first end of the conduit fluidly coupled to the fan drive gear system (fig. 2), the fan drive gear system configured to receive the fluid conveyed by the conduit (fig. 2), wherein the fan drive gear system is configured to return at least a portion of the fluid (return via 86,88) conveyed by the conduit to the tank inlet of the tank; wherein the conduit is configured to convey at least a portion of the fluid stored in the tank from the second end of the conduit (second end taught below) to the first end of the conduit (fig. 2 show the flow path where fluid travels from 84 to 78 to 80).
Re claim 14, wherein the fan drive gear system comprises a plurality of gears (38,42) and wherein the fan drive gear system is configured to draw the fluid from the second end of the conduit to the first end of the conduit by a rotation of the plurality of gears (DiBenedetto discloses the claimed structure thus would be able to perform the claimed function of drawing in fluid).
Re claim 16, a method for lubricating a fan drive gear system (36,52), the method comprising: storing a fluid in a volume of a tank (64), the volume defined between a top and a bottom of the tank (fig. 2 shows a fluid contained within the tank structure) and a perimeter wall (side wall of 64) extending between the top and the bottom of the tank; rotating a plurality of gears (38,42) of the fan drive gear system; conveying the fluid from the tank to the fan drive gear system with a conduit (80,62,78,66,84) extending through an outlet (86,88) by drawing the fluid from a second end (upstream end) of the conduit to a first end (downstream end) of the conduit by the rotation of the plurality of gears (this is construed as a functional recitation, Sheridan as modified discloses the claimed structures thus would also exhibit the claimed function), the conduit including the first end disposed outside the tank and fluidly coupled to the fan drive gear system (fig. 2); and returning, by the rotation of the plurality of gears the fan drive gear system (rotation of the gears 36 will sling a portion of the lubricant to 48, which is then returned to the tank), at least a portion of the fluid (return via 86,88) conveyed by the conduit to a tank inlet (interface between 64 and 88) of the tank via a fan drive gear system (FDGS) outlet (86,88) of the fan drive gear system connected to the tank inlet.
DiBenedetto does not disclose:
Re claims 1, 10, 16, a conduit extending through an outlet in the perimeter wall, the conduit including a second end disposed inside the tank; wherein a first end region of the conduit coinciding with the second end of the conduit has a first end region density and the fluid has a fluid density, and wherein the first end region density is greater than or equal to the fluid density such that the first end region of the conduit is configured to remain in a first portion of the volume containing the fluid with the first portion spaced from the top by a second portion of the volume which is devoid of the fluid, when the fluid in the tank is in a positive gravity condition and spaced from the bottom by the second portion when the fluid in the tank is in a negative gravity condition.
Re claims 3, 12, 18, further comprising a mass coupled to the second end of the conduit.
Re claims 4, 13, 19, wherein the first end region density is a collective density of a density of the conduit at the second end of the conduit and a density of the mass.
Re claim 9, wherein the conduit includes a flexible conduit radially inside a protective layer.
However, Hasbrouck teaches a lubrication assembly (fig. 1) comprising:
Re claims 1, 10, 16, a conduit (11,12) extending through an outlet (outlet at the interface between 10 and 11) in the perimeter wall (side wall of 10), the conduit including a second end (at 14) disposed inside the tank (fig. 1); wherein a first end region of the conduit (region at 14) coinciding with the second end of the conduit has a first end region density (density of 12 and weight 14) and the fluid has a fluid density (density of fluid), and wherein the first end region density is greater than or equal to the fluid density (the weight 14 has a higher density and allow for 12 to sink to the bottom of the fluid) such that the first end region of the conduit is configured to remain in a first portion of the volume containing the fluid with the first portion spaced from the top by a second portion of the volume which is devoid of the fluid (first portion of the volume defined by the fluid while the second portion of the volume defined by the space above the fluid), when the fluid in the tank is in a positive gravity condition (fig. 1) and spaced from the bottom by the second portion when the fluid in the tank is in a negative gravity condition (fluid is able to float upward of 10 when in negative gravity condition).
Re claims 3, 12, 18, further comprising a mass (14 is a weighted mass) coupled to the second end of the conduit.
Re claims 4, 13, wherein the first end region density is a collective density of a density of the conduit at the second end of the conduit and a density of the mass (fig. 1 shows the combined density of 12 and 14).
Re claim 9, wherein the conduit includes a flexible conduit (12 is described as a flexible tubing such that the radially inner surface of 12 form the flexible conduit) radially inside a protective layer (outer surface of 12 form a protective layer).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed conduit, as taught by Hasbrouck, to ensure the inlet portion of the conduit remains immersed in fluid during operation in negative gravity.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
On pages 7-9 of the Remarks, Applicant argues DiBenedetto bearing compartment 52 and fan drive gear system 36 are distinct from each other. Interpreting 52 as a fan drive gear system is inconsistent with the use of the claim term in the specification and drawings of the instant application and by DiBenedetto. DiBenedetto does not disclose the fan drive gear system is configured to draw the fluid form the second end of the conduit to the first end by a rotation of the plurality of gears, as evidenced of a main pump 66. Examiner respectfully disagrees. The Rejection above has been amended to recite DiBenedetto fan gear drive system as elements 36 and 52. DiBenedetto fan gear drive system 36 and 52 comprises the same components as claimed, i.e. “a plurality of gears”. Effectively, 52 is the housing for encasing the gears 38 and 42 and the lubricant being ejected therefrom. Further, the claims call for a system, which is construed to be made up of various components such as 36 and 52. The claims do not preclude such interpretation presented in the Rejection above. Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While DiBenedetto shows a pump 66, the rotation of the gears 38 and 42 could still exhibit the effect of drawing lubricant into the fan gear drive system. The suction from the rotating gears could serve to supplement the transfer of lubricant towards the fan gear drive system. The claims do not preclude having a pump. 
Pages 9-10, Applicant argues DiBenedetto does not disclose the claimed conduit position relative to the tank and the fan drive gear system. Examiner respectfully disagrees. This argument is not commensurate with the Rejection above. DiBenedetto discloses the fan drive gear system configured to draw in lubricant by the rotating gears while Hasbrouck teaches the conduit having a first end disposed outside of the tank and second end disposed inside the tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654